Citation Nr: 1424738	
Decision Date: 06/02/14    Archive Date: 06/16/14	

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for postoperative residuals of left total hip replacement, with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, with service in the Republic of Vietnam from November 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously remanded by the Board in July 2009, December 2010, March 2013, and November 2013 for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being 
REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's prior remand in November 2013, it was noted that, in a private treatment record of June 2012, one of the Veteran's private physicians, a Dr. Russell Platt, indicated that he had reviewed "his old records (of treatment of the Veteran) from 1982," and that such records showed treatment for hip pain, as well as a referral to another private physician.  However, copies of the actual 1982 private treatment records were not submitted for inclusion in the Veteran's claims folder.  Accordingly, in November 2013 the Board directed that the AOJ contact Dr. Platt, with a request that he provide copies of all records of his treatment of the Veteran since 1970, to include, in particular, any and all treatment records dated as early as 1982.  Additionally requested was that, should the aforementioned attempt to secure private treatment records prove unsuccessful, the Veteran himself was to be contacted, with a request that he personally contact Dr. Platt and personally attempt to secure the 1982 private records which reportedly showed treatment for left hip problems.

Regrettably, based on a review of the Veteran's Veterans Benefits Management System (VBMS) electronic file, it would appear that the aforementioned private medical records were not, in fact, obtained.  In fact, in correspondence of April 2014, the representative indicated that, while the Veteran asserted that attempts had been made to collect those records, he (the Veteran) had been advised that they had been "destroyed."  This is somewhat puzzling, given the fact that the Veteran's private physician, Dr. Platt, apparently reviewed the records in question as late as June 2012.   

Under the circumstances, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ must contact the Veteran's private physician, Dr. Russell Platt, with a request that he provide copies of any and all records of his treatment of the Veteran since 1970, to include, in particular, any and all treatment records dated in 1982.  Once obtained, all such records should be made a part of the Veteran's VBMS file.  The Veteran must be requested to sign the necessary authorization for release of those records to the VA.  All attempts to procure those records should be documented in the file.  Should such records have been destroyed, or be otherwise unavailable, Dr. Platt should specifically so state in writing.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Should the aforementioned attempt prove unsuccessful, the Veteran himself must be contacted, with a request that he personally contact Dr. Platt and personally attempt to secure the 1982 private records which reportedly show treatment for left hip problems.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure those records should be documented in the file.  Moreover, should such records have been destroyed, or be otherwise unavailable, the AOJ should specifically so state.

3.  Any pertinent VA or other inpatient or outpatient treatment records, dating since November 2012 must then be obtained and incorporated in the VBMS file.  Once again, the Veteran should be requested to sign the necessary authorization for release of any other private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to the effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded an additional VA examination by an orthopedic surgeon who has not heretofore seen or examined him in order to more accurately determine the exact nature and etiology of his left hip pathology.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the orthopedic examination, the examining orthopedic surgeon must opine whether the Veteran's left hip pathology, first objectively documented many years following service discharge, at least as likely as not had its origin during, or is in some way the result of, the appellant's period of active military service.  In offering that opinion, the examiner must specifically address the various opinions of the Veteran's private physician, Dr. Russell Platt, regarding the nature and etiology of the Veteran's left hip pathology.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veterans Benefits Management System electronic file.  In addition, the examiner must specify in his report that the Veteran's Virtual VA and Veterans Benefits Management System electronic records have been reviewed.  

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claim for service connection for the postoperative residuals of left total hip replacement, with degenerative arthritis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since March 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



